Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Watanabe (US 6346018; cited by Applicant). Watanabe discloses the claimed marine outboard motor (Figure 1) with an internal combustion engine, the engine including an engine block (Figure 1) defining at least one cylinder (Figure 4), an air intake (Figure 7) configured to deliver a flow of air to the at least one cylinder, a crankcase (Figure 11) in which a crankshaft 86 is mounted for rotation about a crankshaft axis which is substantially vertical when the marine outboard motor is vertical (Figure 6), a crankcase ventilation system (column 13, lines 50-55) configured to vent blow by gasses from the crankcase and to supply vented blow by gasses to the air intake (column 4, lines 14-22) and the lubricant separation chamber is defined by the crankcase and extends along the length of the crankcase substantially parallel to the crankcase axis (Figures 6, 10-11). With respect to claims 2-5, 8-10, note Watanabe, Figures 10-11. With respect to claims 11-13, note Watanabe, Figure 10. With respect to claim 14, note Watanabe, Figure 1.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 6346018; cited by Applicant) in view of Slaughter et al (US 2014/0290634). Watanabe does not disclose a crankcase ventilation system with an external lubricant separator. Slaughter et al teach an external lubricant separator 114 for a crankcase ventilation system (note paragraph 0014). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Watanabe with an external lubricant separator as taught by Herman to reduce contaminants to the intake. Note Slaughter et al also discloses a hose 120 to the intake. With respect to claim 7, note Slaughter et al, paragraph 0014, cyclonic separator 114. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herman (US 2019/0321765 teaches an external centrifugal lubricant separator for a crankcase ventilation system (note the Abstract, paragraphs 0003, 0021).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617